DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
This application is in the condition for allowance except for the presence of claims 17-19 directed to an invention non-elected with traverse in the reply filed 9/23/20.
Upon further consideration of the restriction mailed 9/3/20, allowed claims 7-16 (claim 7 being the independent claim) share the technical feature of the method of forming the negative charging object (see claim 8) with claim 17 (mixing spherical polymer particles with a liquid; removing the liquid by drying; and filling liquid-state negative charges between the spherical polymer particles); and the technical feature of the method of forming the positive charging object (see claim 7) with claim 19 (nanostructuring the positive charging object and coating with second metal particles; where nanowires form nanostructuring of claim 19).
In view of the claims 17-19 sharing technical features with allowed claims 7-16, examiner has reconsidered the restriction with respect to claims 17-19 and the restriction requirement mailed 9/23/20 has been withdrawn.
Claims 17 and 19 have been fully examined and found to be allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel D. Kim (#77833) on 4/22/21.

The application has been amended as follows: 
Claim 18 is changed to:
“The method of claim 17, further comprising:
(A6) forming pores by removing the spherical polymer particles, 
wherein the liquid comprises first metal particles, and 
wherein the first metal particles are inserted into the pores of the negative charging object.”
The amendment is made to include a missing step of forming the negative charging object as disclosed in the specification (pg 8, para [53]-[54]).


Reasons for Allowance
Claims 1-2 and 5-26 are allowed.
The following is an examiner’s statement of reasons for allowance:	

The main reason for allowing claim 1 and its dependent claims 2, 5-6 and 20-21 is the inclusion of the limitations, inter alia, of:
“A charge-pump-based artificial lightning generator comprising: 
a first electrode; 
a positive charging object above and spaced apart from the first electrode; 
a negative charging object spaced apart from the positive charging object in a direction opposite to the first electrode; 
a second electrode contacting the negative charging object; and 
a grounding layer spaced apart from the positive charging object by a certain distance, the grounding layer configured to intermittently contact the positive charging object.”
The closest prior art Wang (WO2015003497), does not disclose the above limitations.
As discuss in applicant’s arguments (pg 10, last paragraph to pg 11, 1st paragraph) Wang does not disclose the positive charging object 330 as both above and spaced apart from the first electrode (figs 7 & annotated fig 7 pg 5 of non-final action mailed 12/28/20).

The main reason for allowing claim 17 and it dependent claim 18 is the inclusion of the limitations, inter alia, of:
“A method of manufacturing a negative charging object of a charge-pump-based artificial lightning generator, the method comprising: 
(A1) mixing spherical polymer particles (e.g., polystyrene, silica, or polymethylmethacrylate (PMMA) particles) with a liquid; 
(A2) arranging the spherical polymer particles (e.g., polystyrene, silica, or PMMA particles) mixed with the liquid; 
(A3) removing the liquid by drying the liquid in air; 
(A4) mixing liquid-state negative charges with the spherical polymer particles; and 
(A5) filling the liquid-state negative charges between the spherical polymer particles.”
The closest prior art Chun et al. (KR101538082) does not disclose the above limitations.
Chun discloses mixing spherical polymer particles (fig 3, pg 5, 2nd to 9th paragraph, polystyrene beads) with a liquid (fig 3, pg 5, 5th paragraph) and drying the liquid (fig 3, pg 5, 5th paragraph), but does not disclose mixing liquid-state negative charges with the spherical polymer particles and filling the liquid-state negative charges between the spherical polymer particles.
The main reason for allowing claim 19 is the inclusion of the limitations, inter alia, of:
“A method of manufacturing a positive charging object of a charge-pump-based artificial lightning generator, the method comprising: 
(B1) evenly dispersing silver (Ag) nanowires on a flat substrate by using spin coating; 
(B2) coating an elastic epoxy-based polymer on the dispersed Ag nanowires to form a composite thereof; and 
(B3) coating second metal particles on top surfaces of the Ag nanowires.”
The closest prior art Chen et al. (US20110012476) and Wang et al. (“High-efficiency transfer of percolating nanowire films for stretchable and transparent photodetectors”, Nanoscale, 6, July 2014, pgs 10734-10739), do not, alone or in combination, disclose the above limitations.
Chen discloses metal nanowires evenly dispersed to form an electrically conductive structure 26 with a flexible polymer matrix 24 formed from epoxy resin (figs 1-3, para [0017]-[0019]), but does not disclose silver nanowires evenly dispersed on a flat substrate by using spin coating, coating an elastic epoxy-based polymer on the dispersed Ag nanowires to form a composite thereof, coating second metal particles on top surfaces of the Ag nanowires.
Wang discloses dispersing Ag nanowires on a flat substrate, coating an elastic polymer on the dispersed Ag nanowires to form a composite (fig 1, pg 10735), but does not disclose coating an elastic epoxy-based polymer on the Ag nanowires and coating second metal particles on top surfaces of the Ag nanowires.

The main reason for allowing claim 22 and its dependent claims 23-26 is the inclusion of the limitations, inter alia, of:
“A charge-pump-based artificial lightning generator comprising: 
a first electrode; 
a first charging object above and spaced apart from the first electrode; 
a second charging object spaced apart from the first charging object in a direction opposite to the first electrode; 
a second electrode contacting the second charging object; and 
a grounding layer spaced apart from the first charging object by a certain distance, the grounding layer configured to intermittently contact the first charging object.”
The closest prior art Mukai (JP2011015503), either alone or in combination, do not disclose the above limitations.
As discussed in applicant’s arguments (pg 12), Mukai does not disclose the second charging object 9 spaced apart from the first charging object 10 in a direction opposite to the first electrode 4 (fig 3). From fig 3c the second charging object 9 is spaced apart from the first charging object 10 in a direction towards the first electrode 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834